IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-74,867-02


                         EX PARTE DANIEL TOLOPKA, II, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CM-06-522 IN THE 278TH DISTRICT COURT
                              FROM LEON COUNTY


        Per curiam.

                                              ORDER

        Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. According to

the record, the trial court held an evidentiary hearing on October 26, 2022, but the transcript of the

hearing was not forwarded to this Court. Under Article 11.07 of the Texas Code of Criminal

Procedure, a reporter is required to transcribe a hearing within fifteen days of its conclusion and then

to immediately forward the transcript to the district clerk in the county of conviction. Id. at § 3(d).

After receiving the transcript, the district clerk is required to forward it, among other things, to this

Court. Id.; see also TEX . R. APP . P. 73.4(b)(4).

        The district clerk shall serve the reporter in Applicant’s case with a copy of this order and
                                                                                                        2

then either forward to this Court the transcript of the evidentiary hearing or certify in writing that the

reporter has not transcribed the hearing.

        Under Article 11.07 of the Texas Code of Criminal Procedure, a district clerk is required to

forward to this Court, among other things, “the application, any answers filed, any motions filed,

transcripts of all depositions and hearings, any affidavits, and any other matters such as official

records used by the court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P.

73.4(b)(4). The record forwarded to this Court appears, however, to be incomplete. The findings

of fact reference affidavits filed by counsel, but those affidavits are not included in the record

forwarded to this Court. The district clerk shall comply with this order within thirty days from the

date of this order.



Filed: November 02, 2022
Do not publish